
      
        ENVIRONMENTAL PROTECTION AGENCY
        40 CFR Part 158
        [OPP-2005-0415; FRL-7734-2]
        RIN 2070-AD51
        Pesticides; Data Requirements for Biochemical and Microbial Pesticides; Notification to the Secretary of Agriculture
        
          AGENCY:
          Environmental Protection Agency (EPA).
        
        
          ACTION:
          Notification to the Secretary of Agriculture. 
        
        
          SUMMARY:
          This document notifies the public that the Administrator of EPA has forwarded to the Secretary of Agriculture a draft proposed rule as required by section 25(a) of the Federal Insecticide, Fungicide, and Rodenticide Act (FIFRA). As described in the Agency's semi-annual Regulatory Agenda, the draft proposed rule updates and revises data requirements for the registration of microbial and biochemical pesticide products to reflect current scientific knowledge and understanding. These data requirements and those already codified in part 158 of title 40 of the Code of Federal Regulations (CFR), are intended to provide EPA with data and other information necessary for the registration of biochemical and microbial pesticide products.
        
        
          ADDRESSES:

          EPA has established a docket for this action under Docket identification (ID) number OPP-2005-0415. All documents in the docket are listed in the EDOCKET index at http://www.epa.gov/edocket. Although listed in the index, some information is not publicly available, i.e., CBI or other information whose disclosure is restricted by statute. Certain other material, such as copyrighted material, is not placed on the Internet and will be publicly available only in hard copy form. Publicly available docket materials are available either electronically in EDOCKET or in hard copy at the Public Information and Records Integrity Branch (PIRIB), Rm. 119, Crystal Mall #2, 1801 S. Bell St., Arlington, VA, Monday through Friday, excluding legal holidays. The Docket telephone number is (703) 305-5805.
        
        
          FOR FURTHER INFORMATION CONTACT:

          Candace Brassard, Field and External Affairs Division (7506C), Office of Pesticide Programs, Environmental Protection Agency, 1200 Pennsylvania Ave., NW., Washington DC 20460-0001; telephone number: 703-305-6598; e-mail address: brassard.candace@epa.gov.
          
        
      
      
        SUPPLEMENTARY INFORMATION:
        I. General Information
        A. Does This Action Apply to Me?

        This action is directed to the public in general. It simply announces the submission of a draft proposed rule to USDA and does not otherwise affect any specific entities. This action may, however, be of particular interest to producers or registrants of a biochemical or microbial pesticide product. This proposal also may affect any person or company who might petition the Agency for new tolerances for biochemical or microbial pesticides, or hold a pesticide registration with existing tolerances, or any person or company who is interested in obtaining or retaining a tolerance in the absence of a registration, that is, an import tolerance for biochemical or microbial pesticides. Since other entities may also be interested, the Agency has not attempted to describe all the specific entities that may be interested in this action. If you have any questions regarding this action, consult the person listed under FOR FURTHER INFORMATION CONTACT.
        B. How Can I Access Electronic Copies of This Document and Other Related Information?
        In addition to using EDOCKET (http://www.epa.gov/edocket/), you may access this Federal Register document electronically through the EPA Internet under the “Federal Register” listings at http://www.epa.gov/fedrgstr/. A frequently updated electronic version of 40 CFR part 180 is available at E-CFR Beta Site Two at http://www.gpoaccess.gov/ecfr/.
        
        II. What Action Is EPA Taking?

        Section 25(a)(2) of FIFRA requires the Administrator to provide the Secretary of Agriculture with a copy of any proposed regulation at least 60 days before signing it for publication in the Federal Register. The draft proposed rule is not available to the public until after it has been signed by EPA. If the Secretary comments in writing regarding the draft proposed rule within 30 days after receiving it, the Administrator shall include the comments of the Secretary and the Administrator's response to those comments in the proposed rule when published in the Federal Register. If the Secretary does not comment in writing within 30 days after receiving the draft proposed rule, the Administrator may sign the proposed regulation for publication in the Federal Register anytime after the 30-day period.
        III. Do Any Statutory and Executive Order Reviews Apply to This Notification?
        No. This document is not a proposed rule, it is merely a notification of submission to the Secretary of Agriculture. As such none of the regulatory assessment requirements apply to this document.
        IV. Will This Notification Be Subject to the Congressional Review Act?
        No. This action is not a rule for purposes of the Congressional Review Act (CRA), 5 U.S.C. 804(3), and will not be submitted to Congress and the Comptroller General. EPA will submit the final rule to Congress and the Comptroller General as required by the CRA.
        
          List of Subjects in 40 Part 158
          Environmental protection, Administrative practice and procedure, Agricultural commodities, Pesticides and pests, Reporting and recordkeeping requirements.
        
        
          Dated: October 13, 2005.
          James Jones,
          Director, Office of Pesticide Programs.
        
      
      [FR Doc. 05-21093 Filed 10-20-05; 8:45 am]
      BILLING CODE 6560-50-M
    
  